Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is US5660523 to Lee (hereafter, "Lee") in view of US7497660 to Liang (hereafter, "Liang") and further in view of US 20140178207 to He et al. (hereafter "He') which teaches an airfoil for a turbine engine, the airfoil comprising: an outer wall bounding an interior and defining a pressure side and a suction side, the outer wall extending axially between a leading edge and a trailing edge to define a chord-wise direction, and also extending radially between a root and a tip to define a span-wise direction; at least one cooling conduit formed in the interior of the airfoil; a tip rail projecting from the tip in the span-wise direction, the tip rail comprising an exterior surface spaced from an interior surface with a tip surface connecting the exterior and interior surfaces. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a winglet extending orthogonally to the span-wise direction a set of elongated ejection holes extending from the lattice portion between the exterior and interior surfaces and having a first outlet on one of the exterior surface, the tip surface, or the interior surface, and having a second outlet on a different one of the exterior surface, the tip surface, or the interior surface.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745